Per Curiam. The action of plaintiffs could not be sustained as one for rescission. The parties could not be put in statu quo. Had it been treated as an action for damages, the plaintiffs, upon the allegations contained in the complaint, would have been entitled to nominal damages only. There is no allegation of special damages. The use to which plaintiffs’ land was put was contemplated and intended by the parties at the time of the conveyance, and it is not charged that the injury resulted from a negligent construction of the work. This court will not reverse and remand a cause where appellant’s claim would entitle him to nominal damages only. 3 Graham & Waterman on New Trials, 1356. Affirmed.